Citation Nr: 1727931	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  13-24 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating for chronic vestibular disequilibrium (claimed as chronic motion sickness) in excess of 10 percent disabling prior to June 11, 2012 on an extraschedular basis, and in excess of 40 percent disabling thereafter on an extraschedular basis, to include whether a separate evaluation for hearing impairment is warranted from October 7, 2014.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to April 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO). In August 2014 and September 2015, this matter was remanded by different Veterans Law Judges; it has since been reassigned to the undersigned.

In September 2015, the Board granted a schedular evaluation for vestibular disequilibrium to 10 percent disabling, but no higher, prior to April 2, 2012, and a schedular evaluation of 30 percent disabling, but no higher, from June 11, 2012 to October 6, 2014. The Board also partially remanded the claim with instructions that it should be forwarded to the Director of Compensation Service (Director) for consideration consistent with 38 C.F.R. § 3.321(b)(1), to determine whether a higher rating is warranted for that disability on an extraschedular basis.

Upon referral, the Director, in a September 2015 administrative decision, granted an increase of an additional 10 percent on an extraschedular basis. In a March 2016 rating decision, the RO increased the rating for the claim to 40 percent disabling, effective June 11, 2012. 

The Board notes that its September 2015 remand characterized its extraschedular analysis as limited to the period from June 11, 2012, but did not similarly limit its remand instruction to the Director. As discussed in more detail below, the Board will consider whether the Veteran is entitled to extraschedular compensation for the entire period on appeal (from August 24, 2010).

The issue of posttraumatic stress disorder (PTSD) has been raised by the record in a January 2014 statement, which is construed as a claim for service connection, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).
FINDINGS OF FACT

1. The impairment caused by the Veteran's vestibular disequilibrium warrants a rating of 100 percent on an extraschedular basis from August 24, 2010.

2. A right ear hearing loss disability is related to the Veteran's service-connected vestibular disequilibrium, but is limited to sensorineural hearing loss in the frequency range of 6000 Hertz (Hz) or higher frequencies. 


CONCLUSIONS OF LAW

1. The criteria for an extraschedular evaluation of 100 percent for the Veteran's service connected vestibular disequilibrium have been met. 38 U.S.C.A. §§ 1155; 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3 (2016); see 38 C.F.R. § 4.87, Code 6204 (2016).

2. The Veteran is entitled to a noncompensable rating for right ear hearing loss. 38 U.S.C.A. §§ 1155; 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3 (2016); see 38 C.F.R. § 4.87, Code 6204, Note (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Inasmuch as the benefit sought for the Veteran's vestibular disequilibrium is being granted, there is no reason to belabor the impact of notice and assistance requirements on this matter. Any notice or duty to assist omission is harmless.

VA's duty to notify was satisfied by letter dated October 2015. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the Board's September 2015 remand, the Veteran underwent a VA examination for his hearing loss in November 2015. The Board finds that this examination is adequate for rating purposes as it contains sufficient clinical findings and informed discussion of the pertinent history and features of the disability on appeal to constitute probative medical evidence sufficient to adjudicate the claim. See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran's service treatment records (STRs) and pertinent post-service treatment records, including VA treatment records, have been received. Accordingly, VA's duty to assist is met.

II. Legal Criteria

As an initial matter, the question with respect to the Veteran's vestibular disequilibrium disability is whether he is entitled to more than a 10 percent extraschedular increase. At the outset, the Board questions whether it has jurisdiction over the matter as part of the Veteran's initial disagreement with the schedular rating assigned for his claim, because the Veteran was awarded an extraschedular rating and did not disagree with the extraschedular rating assigned. The United States Court of Appeals for Veterans Claims (Court) has not spoken directly on whether an award of an extraschedular rating, regardless of the increased disability percentage assigned, is a full grant of the benefit sought requiring the filing of a second notice of disagreement (NOD) to challenge the amount of extraschedular compensation assigned. C.f. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

In Kuppamala v. McDonald, the Court held that the Board has jurisdiction to review the Director's assignment of an extraschedular rating de novo and assign an extraschedular rating; however, in describing the procedural history of the claim, the Court noted that after VA implemented the Director's decision for the disability at issue, the Veteran "appealed this extraschedular rating." 27 Vet. App. 447, 450-456 (2015). Here, the Veteran did not appeal the Director's September 2015 decision.

Extraschedular consideration is "part of the claims process," and when granting an extraschedular rating, the Director is taking the place of an RO adjudicator. Id. at 455; see also VA. Gen. Couns. Prec. Op. 6-96 (noting that extraschedular ratings "should be viewed as a component of the increased-rating claim rather than a separate claim."). The regular claims process provides that, after a Board remand, if the RO grants anything less than the full benefit sought on appeal, the claim is returned to the Board for further review. 38 C.F.R. § 19.38; see also AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claim remains in controversy where less than the maximum benefit available is awarded). Further, the Board is considered the final authority on all benefits decisions, Kuppamala, 27 Vet. App. at 455, and has jurisdiction to review favorable findings. Id. at 452 ("Importantly, [38 U.S.C.A. § 7104], unlike this Court's jurisdictional statute, does not limit the Board's ability to review favorable findings."). Accordingly, the Board interprets relevant case law, statutes, and regulations to hold that a Veteran need not separately appeal the Director's assigned extraschedular rating when the Board previously remanded the claim at issue to obtain the Director's consideration. Consequently, the Board will proceed with de novo review.

Extraschedular compensation is a fact-driven analysis assessing a Veteran's unique disability picture and whether that picture results in an average impairment in earning capacity significant enough to warrant the increased rating. Id. at 454 (citing 38 U.S.C.A. § 1155). Average impairment in earning capacity is not a clearly defined standard, but it is the standard that forms the basis for the entire rating schedule. Id. at 453; see also 38 C.F.R. § 4.1. The Board is required to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, not just those listed in the regulation. Id. at 457. Because symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating, the Board must go beyond the criteria in the schedule to determine what level of impairment to earning capacity results from a Veteran's unique symptoms. Id. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson. 38 C.F.R. § 3.159(a)(2). However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

II. Factual Background

The Veteran filed his claim for chronic motion sickness in August 2010. In a September 2010, the Veteran's coworker, E. Heyer reported that the Veteran has a "constant challenge" with motion sickness at work. The Veteran would have to make specific flight arrangements to minimize the impact of motion sickness. He reported the Veteran has a difficult time with flights, especially when there is turbulence. The Veteran has also had to abstain from team building or social activities due to his illness.

In September 2010, the Veteran stated he cannot travel as a passenger in an automobile, and that he has to make extraordinary provisions to prevent the short term negative impact of his motion sickness on his job performance. 

During a March 2011 VA examination, the Veteran reported that he gets motion sickness when riding on elevators. He becomes nauseated and queasy when any type of motion occurs. 

A June 2012 private treatment record stated that functional impairment is moderate; when present it interferes only with some daily activities. The Veteran falls due to his dizziness which can cause further injury; he experiences hearing loss, loss of consciousness during a dizzying attack, nausea without vomiting, a nervous shaking sensation, otalgia (ear pain), and otorrhea (ear discharge). In September 2012 he reported having episodes of dizziness and motion sickness approximately 3 times per week.

During a June 2013 VA examination, the Veteran reported that his motion sickness has worsened. He is prescribed Diazepam for dizziness and Promethazine for nausea. He said at times he becomes dizzy spontaneously. 

On his September 2013 substantive appeal, the Veteran stated he has had to plan around his illness for the past 40 years to avoid becoming violently ill. He suffers from continuous dizziness and staggering. Every decision he makes about his job or family involves a decision to participate or preparation to try and minimize or avoid the "inevitable violent sickness episodes." He reports he is affected 100 percent of the time when subjected to motion and that his illness causes 75 percent dysfunction in his life. It takes him extra time and expense to meet his job's increasing demand for travel. Because of his condition, he is "grounded," meaning that he will never be able to advance to higher paying positions.

In January 2014, the Veteran stated that he becomes extremely dysfunctional when subjected to normal motion environments (riding in vehicles, elevators, and aircraft) and will become violently ill without medication. In April 2014, he reported consistent staggering and incapacitation during onset of a dizzying spell. It has a daily, direct effect on his ability to perform his work.

During an October 2014 VA examination, the Veteran's gait was unsteady. He had some side to side swaying and staggering. He reported vertigo and staggering more than once weekly, with episodes lasting more than 24 hours. The examiner reported that the Veteran cannot work when he gets an exacerbation of vertigo because his dizziness prevents him from driving. He had a positive Romberg test and evidenced horizontal bilateral nystagmus. His swaying and staggering would also create occupational impairments from walking and driving. 

During a November 2015 VA examination, the examiner noted that "any motion" will give the Veteran nausea. On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
10
10
10
15
20
LEFT
10
5
10
20
10

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear. The examiner diagnosed right ear sensorineural hearing loss (in the frequency range of 6000 Hz or higher frequency); the Veteran had normal hearing in his left ear. The examiner opined that his hearing loss is at least as likely as not related to his chronic vestibular disequilibrium. 

In February 2016, the Director found that the Veteran's symptoms of nausea, vomiting, frequent dizziness, and the resultant severe functional impairment associated with the vestibular disorder are not contemplated by the regular rating criteria under Code 6204. He outlined generally the same factual background as above. Though he granted an additional 10 percent extraschedular evaluation, he did not explain the specific basis for granting only that amount. 

In an April 2017 statement, the Veteran stated that he has periods of staggering, stumbling, and falling after acute onset of a dizziness episodes, but the majority of times he does not fall to the ground.

III. Analysis 

Extraschedular consideration

The Board notes that the Veteran has already met the highest schedular rating of 30 percent under Code 6204 for the period from June 11, 2012. Therefore, in attempting to determine the Veteran's average impairment in earning capacity, the Board looks to other Codes to provide guidance. 

Pursuant to Code 6205, a 100 percent disability rating is assigned where Meniere's syndrome is manifested by a hearing impairment with attacks of vertigo and cerebellar gait occurring more than once a week, with or without tinnitus. Meniere's syndrome with hearing impairment, attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus is rated at 60 percent disabling. Meniere's syndrome with hearing impairment, vertigo attacks less than once a month, and with or without tinnitus, is rated at 30 percent disabling. 38 C.F.R. § 4.87. 

While not directly analogous to the Veteran's symptoms (because it does not contemplate nausea or vomiting), the Board finds Code 6205 provides guidance as to the correct level of impairment that should be assigned to the Veteran's chronic motion sickness. Although the Veteran appears to have been employed during the course of the appeal, he cannot work during his episodes of dizziness, nausea, and vomiting and has full impairment in earning capacity. The record reflects that these episodes occur more than once weekly. Further, the Veteran suffers from tinnitus (which is service-connected, effective October 7, 2014) and hearing loss in his right ear, which further bolsters the apt comparison between the Veteran's symptomatology and those contemplated by Code 6205. 

When considering all of the Veteran's symptoms, including those contemplated by Codes 6204 and 6205 and those not contemplated in any rating criteria, the Board finds that his chronic motion sickness fully impairs his earning capacity while he is experiencing his frequent episodes of motion sickness. Accordingly, the Veteran is entitled to a 100 percent rating on an extraschedular basis.

The Board notes again that its previous remand characterized its extraschedular analysis as limited to the period from June 11, 2012, without providing a basis. When considering whether the Veteran is entitled to extraschedular compensation, the Board is not limited to evaluating only objective findings supporting the diagnosis of vestibular disequilibrium, as it is so limited when considering that disability rating on a schedular basis. See 38 C.F.R. § 4.87, Code 6204, Note. Because the Veteran's symptoms of nausea, frequent dizziness, and the resultant severe functional impairment associated with the vestibular disequilibrium are evidenced by competent and credible lay statements for the entire appeal period, he is entitled to an extraschedular rating from August 24, 2010. 

Hearing loss

In its September 2015 remand, the Board raised the issue of hearing loss, basing its discussion on a Note attached to Code 6204 stating that "[h]earing impairment or suppuration shall be separately rated and combined."

There is little, if any, evidence of hearing loss prior to the November 2015 VA examination, wherein the examiner diagnosed right ear sensorineural hearing loss (in the frequency range of 6000 Hz or higher frequency) in the Veteran's right ear and opined that his hearing loss is at least as likely as not related to the Veteran's chronic motion sickness. When rating hearing loss for VA purposes, only the puretone thresholds at 1000, 2000, 3000, and 4000 Hz are considered. 38 C.F.R. § 4.86. Accordingly, the Veteran's numeric designations of puretone thresholds, in decibels, and speech discrimination correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100. 38 C.F.R. § 4.85. Consequently, the Veteran is entitled to a noncompensable rating for hearing loss in his right ear. 


ORDER

Entitlement to a 100 percent rating for vestibular disequilibrium (claimed as chronic motion sickness) on an extraschedular basis from August 24, 2010 is granted.

Entitlement to a noncompensable rating for right ear hearing loss from November 19, 2015 is granted.



____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


